FILED
                            NOT FOR PUBLICATION
                                                                            NOV 15 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SHOUSONG CHI,                                    No.   11-71605

              Petitioner,                        Agency No. A097-873-131

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 19, 2016
                                Honolulu, Hawaii

Before: WALLACE, FARRIS, and WATFORD, Circuit Judges.

      Shousong Chi, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We review the agency’s factual findings for substantial evidence. See Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Substantial evidence supports the agency’s conclusion that Chi did not

establish that his past harm rose to the level of persecution. See Gu v. Gonzales,

454 F.3d 1014, 1020-21 (9th Cir. 2006). Substantial evidence also supports the

agency’s conclusion that Chi did not establish an objectively reasonable fear of

future persecution. Id. at 1022. Thus, Chi’s asylum and withholding of removal

claims fail. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2